400 S.W.2d 749 (1966)
UNITED SERVICES AUTOMOBILE ASSOCIATION, Petitioner,
v.
Ferdinand LEDERLE et ux., Respondents.
No. A-11102.
Supreme Court of Texas.
March 23, 1966.
Head & James, Michael C. Kendrick, Jr., with above firm, Charles R. Cunningham, Corpus Christi, for petitioner.
Mahoney, Shaffer & Hatch, Corpus Christi, for respondents.
PER CURIAM.
The opinion of the Court of Civil Appeals is reported in 394 S.W.2d 31. We granted writ of error to review the holdings made by the Court of Civil Appeals and its judgment declaring the rights and duties of the parties.
The parties have now filed a joint motion to dismiss the applications for writ of error filed by both parties, asserting in their motion that all matters in controversy have been compromised and settled.
The cause is moot. To dismiss the applications would permit the judgment of the Court of Civil Appeals to become a final judgment in a moot case. No reason is made known to us and none appears in the record to cause us to vary from the rule that a moot cause should be dismissed. See University Interscholastic League v. Sims, 133 Tex. 605, 131 S.W.2d 94 (1939); International Ass'n of Machinists, Local Union No. 1488 et al. v. Federated Ass'n of Accessory Workers et al., 133 Tex. 624, 130 S.W.2d 282 (1939); City of Western University Place v. Martin, 132 Tex. 354, 123 S.W.2d 638 (1939).
It is accordingly ordered that the judgments of the courts below be vacated and that this cause be, and the same is hereby, dismissed with costs assessed according to the agreement of the parties.